Title: To James Madison from Albert Gallatin, [4 January] 1813
From: Gallatin, Albert
To: Madison, James


Dear Sir
Monday [4 January 1813]
I do not believe that the appointmt. of Govr. Tompkins would be either eligible or calculated to inspire confidence. No person thinks him equal to the place at such time as this. The office requires first abilities & frightens those who know best its difficulties. Dearborn & Mr Monroe have shrunk from it, & so will, I suspect, Crawford. Respectfy. Yours
Albert Gallatin
